Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. This Office Action is in response to the amendment filed on 12/12/2019. Claims 1-20 are pending in this application. Claims 1, 10 and 19 are independent claims.


Claim Rejections - 35 USC § 103
2. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425) and further in view of Kondo (US Patent 10951472).

receiving, by a management system from a server device providing services to a plurality of client devices, performance values for a plurality of time periods; (par 50, In some embodiments, obtaining dynamic vehicle data includes obtaining engine data. This may be from OBD-II via interface 217 of FIG. 2 or other sensors. An OBD (on-board diagnostic) system detects malfunctions of a vehicle on which the system is installed.)
calculating, by the management system, for each time period, a score as a weighted sum of the performance values corresponding to the time period, (Par 3-5, compute a maintenance score based on the static vehicular data, dynamic vehicular data, and environmental data; obtain a maintenance procedure for the vehicle; par 63, For example, instances of timing belt breaks [performance value] can be fed to a machine learning system to train the machine learning system, enabling it to make better recommendations in the future [leading to a shorter maintenance time]. Par 64, At 566, the maintenance schedule is revised based on an output of the machine learning analysis [using weighted sum of input values]. Par 29-30, maintenance score) 
selecting, by the management system based on the array, a maintenance time for the server device; and  (Par 77, adjusting an interval [maintenance time] associated with the maintenance procedure based on the maintenance score (e.g., adjusting from 120K miles to 90K miles); and providing the adjusted interval in the vehicle report.) 
Bender does not specifically teaches, however Kansal teaches of the plurality of calculated scores stored in an array; (Par 60, Each performance criterion is assigned a quantitative score. A combined score is calculated by taking a weighted sum of all scores for individual performance metrics.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the plurality of calculated scores stored in an array, as conceptually seen from the teaching of Kansal, into that of Bender, because the modification can help calculate the performance scores using weighted sum via machine learning algorithm to predict the future maintenance time.
responsive to a present time corresponding with the maintenance time for the server device, initiating maintenance of the server device. (Col 1, lines 58-60, The processor is configured to determine, based on a past trend of requests and a specified maintenance-performing time, a time period in which maintenance is to be performed. Col 3, lines 12-15, In a case where a start of maintenance processing is instructed for a maintenance target VM 10. Col 2, Lines 55-58, Next, the processor determines, based on a past request trend and a specified maintenance-performing time, a maintenance time period in which maintenance is to be performed (S202). Col 3, lines 24-29, In a case where maintenance is executed in the determined maintenance time period, the processor determines an order in which maintenance is executed on the candidate VMs 102 for maintenance in ascending order of the determined maintenance-standby time (S206).)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add estimating one or more runtime statistics concerning the code; generating a recommendation based on the one or more runtime statistics, and the recommendation identifies one or more resources recommended to be used to execute the quantum circuit;, as conceptually seen from the teaching of Kondo, into that of Bender and Kansal, because the modification can help automatically initiate the maintenance process using the scheduled maintenance time and current time.

Re Claim 10, it is a system claim, having similar limitations of claim 1. Thus, claim 10 is also rejected under the same rationale as cited in the rejection of claim 1.

Re Claim 19, it is a product claim, having similar limitations of claim 1. Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 1.

s 2, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), and further in view of Ozonat (US PGPub 20080270077).

As per Claim 2, none of Bender, Kansal and Kondo specifically teaches, however Ozonat teaches of the method of claim 1, wherein the performance values comprise one or more of a processor utilization, a memory utilization, a network throughput, and a number of active connections. (Par 4, 19, 28 and 37, If a problem (e.g., an error, slow-down, failure, etc.) occurs in a computing system, such as within one or more computers in a distributed computing system or in the communication network, the problem is likely to be reflected as abnormalities in one or more of various metrics. These metrics include, but are not limited to, performance metrics (e.g., average server time, server time distribution histogram, page file size, number of slow pages, number of transactions, etc.), network metrics (e.g., network throughput, network latency, etc.), and system metrics (e.g., CPU utilization, memory utilization etc.). Techniques are well-known in the art for monitoring computing systems to accurately compute such metrics. For instance, resource monitors are known that are able to monitor a computing system and provide such performance, network, and/or system metrics.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add one or more of a processor utilization, a memory utilization, a network throughput, and a number of active connections, as conceptually seen from the teaching of Ozonat, into that of Bender, Kansal and Kondo, because the modification can help automatically initiate the maintenance process for optimizing performance.

Re Claim 11, it is a system claim, having similar limitations of claim 2. Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 2.

.

6.  Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), in view of Gigi (US PGPub 20020156624), and further in view of Yajima (US PGPub 20030171836).

As per Claim 3, none of Bender, Kansal and Kondo specifically teaches, however Gigi teaches of the method of claim 1, wherein selecting the maintenance time for the server device further comprises: converting, by the management system, the array of the plurality of calculated scores from a time domain into a frequency domain; applying, by the management, a noise reduction function to the converted array; and converting, by the management system, the noise reduced converted array from the frequency domain into the time domain to generate an array of predicted scores; (Abstract and claim 1, A speech enhancement system for the reduction of background noise comprises a time-to-frequency transformation unit to transform frames of time-domain samples of audio signals to the frequency domain, background noise reduction means to perform noise reduction in the frequency domain, and a frequency-to-time transformation unit to transform the noise reduced signals back to the time-domain. In the background noise reduction means for each frequency component a predicted background magnitude is calculated in response to the measured input magnitude from the time-to-frequency transformation unit and to the previously calculated background magnitude, whereupon for each of said frequency components the signal-to-noise ratio is calculated in response to the predicted background magnitude and to said measured input magnitude and the filter magnitude for said measured input magnitude in response to the signal-to-noise ratio. The speech enhancement device may be applied in speech coding systems, particularly P.sup.2CM coding systems.)

None of Bender, Kansal, Kondo and Gigi specifically teaches, however Yajima teaches of wherein the maintenance time is selected based on a time period corresponding to a lowest score of the array of predicted scores. (Par 24, However, if only portion A is maintained at time t1, maintenance must be done for each portion, increasing the maintenance count and decreasing the efficiency. From this, maintenance is also executed at time t1 together with portion A for portions B, E, and G whose failure probabilities reach the specific value till time t2 at which the time until their failure probabilities reach the specific value is the shortest after maintenance of portion A at time t1, i.e., time t2 at which the next maintenance of portion A is executed.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the maintenance time is selected based on a time period corresponding to a lowest score of the array of predicted scores, as conceptually seen from the teaching of Yajima, into that of Bender, Kansal, Kondo and Gigi, because the modification can help maintain using the calculated optimal time based on current performance level.

Re Claim 12, it is a system claim, having similar limitations of claim 3. Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 3.


s 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425) in view of Kondo (US Patent 10951472), in view of Gigi (US PGPub 20020156624), in view of Yajima (US PGPub 20030171836), and further in view of Kempf (US PGPub 20030156301).

As per Claim 4, None of Bender, Kansal, Kondo, Gigi and Yajima specifically teaches Kempf teaches of the method of claim 3, wherein the noise reduction function comprises a low pass filter. (Par 23, FIG. 9 is a drawing giving the weighting factors for the 3.times.3 low-pass filter used in the motion noise reduction, the flat-field filter, and the video noise reduction functions of the present invention.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add the noise reduction function comprises a low pass filter, as conceptually seen from the teaching of Kempf, into that of Bender, Kansal, Kondo, Gigi and Yajima because the modification can help maintain using the calculated optimal time based on current performance level.

Re Claim 13, it is a system claim, having similar limitations of claim 4. Thus, claim 13 is also rejected under the same rationale as cited in the rejection of claim 4.

8.  Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), in view of Gigi (US PGPub 20020156624), in view of Yajima (US PGPub 20030171836), and further in view of Morito (US PGPub 20080052067).

 removing frequencies having amplitudes below a threshold. (Par 49, A frequency component is removed if its amplitude is less than the peak amplitude by at least the value on the relevant curve. FIGS. 7 and 8 show that high frequencies and low frequencies have different masking effects.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add removing frequencies having amplitudes below a threshold, as conceptually seen from the teaching of Morito, into that of Bender, Kansal, Kondo, Gigi and Yajima because the modification can help maintain using the calculated optimal time based on current performance level.

Re Claim 14, it is a system claim, having similar limitations of claim 5. Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 5.

9.  Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), in view of Gigi (US PGPub 20020156624), in view of Yajima (US PGPub 20030171836), in view of Morito (US PGPub 20080052067), and further in view of Zuber (US Patent 4625279).

As per Claim 6, none of Bender, Kansal, Kondo, Gigi, Yajima and Morito specifically teaches, however Zuber teaches of the method of claim 5, wherein the threshold is determined based on a highest amplitude frequency. (Claim 4, a predetermined signal threshold for comparison with the highest amplitudes frequency pair to establish that the highest amplitude frequency pair is a valid desired speed input signal.)


Re Claim 15, it is a system claim, having similar limitations of claim 6. Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 6.

10.  Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), and further in view of Scheinert (US PGPub 20070054668).

As per Claim 7, none of Bender, Kansal and Kondo specifically teaches, however Scheinert teaches of the method of claim 1, wherein initiating maintenance of the server device further comprises deregistering services provided by the server device. (Claim 2, wherein an exclusivity database, a grant/deny process and an update/maintenance process are used to allow mobile phones to register or deregister for use of services within the cell.)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add estimating one or more runtime statistics concerning the code; generating a recommendation based on the one or more runtime statistics, and the recommendation identifies one or more resources recommended to be used to execute the quantum circuit;, as conceptually seen from the teaching of Scheinert, into that of Bender, Kansal and Kondo, because the modification can help automatically initiate the maintenance process using the scheduled maintenance time and current time.

Re Claim 16, it is a system claim, having similar limitations of claim 7. Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 7.

11.  Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), in view of Scheinert (US PGPub 20070054668), and further in view of Joshi (US PGPub 20200028882).

As per Claim 8, none of Bender, Kansal, Kondo and Scheinert specifically teaches, however Joshi teaches of the method of claim 7, wherein initiating maintenance of the server device further comprises directing the server device to close each connection of the server device with a client device, responsive to the connection becoming idle. (Par 66, For example, if the communication session is between the communication endpoints 101A1 and 101B1, the idle communication endpoints 101A2-101AN would be closer to the communication endpoint 101A1 involved in the communication session versus other idle communication endpoints 101 that are at a different location (e.g., the idle communication endpoints 101C1-101CN)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add directing the server device to close each connection of the server device with a client device, responsive to the connection becoming idle, as conceptually seen from the teaching of Kondo, into that of Bender and Kansal, because the modification can help automatically initiate the maintenance process using the scheduled maintenance time and current time.

.

12.  Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425) in view of Kondo (US Patent 10951472), and further in view of Strauch (US Patent 6522939).

As per Claim 9, none of Bender, Kansal and Kondo specifically teaches, however Strauch teaches of the method of claim 1, wherein initiating maintenance of the server device further comprises providing an identification of the maintenance time for the server device to the server device; and wherein the server device initiates maintenance, responsive to receipt of the identification of the maintenance time for the server device and responsive to the present time corresponding with the maintenance time for the server device. (Col 53, lines 45-60, As shown in FIG. 33(a), the maintenance thread of the Line Manager process is invoked that involves the steps of: obtaining the maintenance time and date from the LM_FT, as performed by the line manager fast table message call (LF39) at step 1820; then, obtaining the current system time and date at step 1822; then, comparing the current time and date to the next local maintenance time and date, as indicated at step 1824. If the current time and date is beyond the maintenance time and date, then, as indicated at step 1826, for all of the master lots that are older than a predetermined number of days prior to the current time and date, which is a value obtained by a message call (PS90) to the MASTER_LOT_PROD table in the primary database table,)
Therefore, it’s obvious for the ordinary skill in the art before the effective filing date of the claimed invention to add providing an identification of the maintenance time for the server device to the server device; and wherein the server device initiates maintenance, responsive to receipt of the identification of the maintenance time for the server device and responsive to the present time corresponding with the maintenance time for the server device, as conceptually seen from the teaching of Strauch, into that of 

Re Claim 18, it is a system claim, having similar limitations of claim 9. Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 9.

13.  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bender (US PGPub 20190340519), in view of Kansal (US PGPub 20150381425), in view of Kondo (US Patent 10951472), and further in view of Rizvi (US Patent 6199110).

As per Claim 18, none of Bender, Kansal and Kondo specifically teaches, however Rizvi teaches of the system of claim 16, wherein the processor is further configured to perform an upgrade or maintenance procedure on the server device, responsive to all client connections of the server device being closed.  (Col 9, line 64- Col 10, line 16. PLANNED SESSION TERMINATION  While the automatic failover techniques described above have been described with reference to unintentional database session failures, these techniques can also be used for planned termination of database sessions. For example, according to one embodiment, if a system administrator desires to shutdown a server to provide for the maintenance, upgrade or load balancing of a database system, the system administrator can mark the server for termination and cause the server to terminate its connections with any or all clients. Once the connection between a client and the marked server is terminated, the client will detect a session failure and proceed to execute an automatic failover, as if an unintentional database session failure had occurred. After the automatic failover completes, the client will be associated with an active server through a new session.)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649. The examiner can normally be reached 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JAE U JEON/Primary Examiner, Art Unit 2193